DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 12/08/2020 (“12-08-20 OA”), the Applicant amended independent claim 1 and cancelled claim 6 in a reply filed on 03/05/2021. Applicant’s amendments to independent claim 1 have substantively changed the scope of the independent claim 1 and its dependent claims.
Claims 14-20 are withdrawn.
Currently, claims 1-5 and 7-13 are examined as below.

Response to Arguments
Applicant’s amendment to the title of the invention has overcome the specification objections as set forth under line item number 1 in the 12-08-20 OA.
Applicant’s amendments to claims 6, 8-9 and 13 have overcome the 112(b) rejections as set forth under line item number 2 in the 12-08-20 OA.
Applicant’s amendments to independent claim 1 have overcome the prior-art rejections as set forth under line item number 3-5 in the 12-08-20 OA. However, the previously-cited prior art Han still reads on a part of the claim. Details please see the rejections below.
A new reference is introduced. New grounds of rejections under 35 U.S.C. 103 are provided as follows.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0062548 A1 to Han et al. (“Han”) in view of US 2014/0367689 A1 to Cho et al. (“Cho”).

    PNG
    media_image1.png
    444
    566
    media_image1.png
    Greyscale

	Regarding independent claim 1, Han in Figs. 2-3 teaches an organic light emitting diode display (abstract, ¶ 58 & ¶ 68) comprising: 
a substrate 100 (¶ 69);  
5a semiconductor layer 110 (¶ 72, active layer 110 formed of semiconductor material) disposed on the substrate 100; 
a first insulating layer 120 (¶ 71, gate insulating film 120) which covers the semiconductor layer 110; 
a first conductive layer 130 (¶ 71, gate electrode 130) disposed on the first insulating layer 120; 
a second insulating layer 140 (¶ 71, insulating interlayer 140) which covers the first conductive layer 130; 
a second conductive layer 160 (¶ 71, drain electrode 160) disposed on the second insulating layer 140;  

a third conductive layer 150 (¶ 71, source electrode 150) disposed on (i.e., in proximity with) the third insulating layer 165; 
a first organic layer 171 (¶ 86, first planarization layer 171 formed of an organic insulating material) which covers the third conductive layer 150;
a fourth conductive layer 180 (¶ 88, first anode electrode 180) disposed on the first organic layer 171,
a second organic layer 172 (¶ 99, second planarization layer 172 formed of an organic insulating material) which covers the fourth conductive layer 180; and 
an anode 200 (¶ 70, second anode electrode 200) disposed on the second organic layer 172, 
wherein the fourth conductive layer 180 is connected between the third conductive layer 150 and the anode 200, and
wherein the fourth conductive layer 180 includes a lower layer 181, a middle layer 182, and  15an upper layer 183 (Fig. 3 & ¶ 88, first lower anode electrode 181, first upper anode electrode 182 & first cover anode electrode 183),
the lower layer 181 is disposed between the first organic layer 171 and the middle layer 182 (Fig. 3 & ¶ 89), and the lower layer (i.e., electrode) 181 includes MoTi (¶ 89). 
Han teaches that the lower layer, which is an electrode made of MoTi, but does not specifically disclose that it is made of a transparent conductive oxidation film. 

According to Section 2144.06.II, "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). The Section 2144.06.II further states that "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute MoTi taught by Han with another functionally-equivalent transparent conductive oxide ITO or IZO taught by Cho.  
Regarding claim 2, the combination of Han (Figs. 2-3) and Cho further teaches 20the transparent conductive oxidization film 181 (Han) includes at least one of indium tin oxide ("ITO"), indium zinc oxide ("IZO") (Cho).
Regarding claim 7, Han in Figs. 2-3 further teaches a driving transistor T, T2 (¶ 71, thin film transistor layer T corresponds to a driving thin film transistor T2) disposed on the substrate 100, 
wherein the driving transistor T includes 
a first semiconductor 110 (¶ 72, active layer 110 formed of semiconductor material) disposed in a same layer as the semiconductor layer 110 (Fig. 3), and including a channel region 
15a driving gate electrode 130 (¶ 71, gate electrode 130) disposed in a same layer as the first conductive layer 130 (Fig. 3), and 
a source electrode 150 (¶ 71, source electrode 150) connected to the source region (Fig. 3 & ¶ 76, right end region) of the first semiconductor 110 and a drain electrode 160 (¶ 76, drain electrode 160) connected to the drain region (Fig. 3 & ¶ 76, left end region).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Han and Cho, and further in view of US 2019/0043927 A1 to Jang et al. (“Jang”).
Regarding claim 3, Han in Fig. 3 teaches 25the middle layer 182 includes copper (Cu) (¶ 90), and the upper layer 183 includes ITO (¶ 92). The middle layer 182 and the upper layer 183 are of the anode electrode 180 (¶ 88), therefore the layers 182 and 183 are anode layers.
However, the combination of Han and Cho does not explicitly disclose an anode electrode layer including Al or Ti.
Jang teaches an anode can be formed of Cu, ITO, Al or Ti (¶ 103).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han and Cho such that one of the anode layers (i.e., middle layer) is formed of Al as taught by Jang and another one of the .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Han and Cho, and further in view of US 2005/0048706 A1 to Shimomura et al. (“Shimomura”).
Regarding claim 4, Han in Fig. 3 further teaches the upper layer 183 includes a layer including ITO (¶ 92). The upper layer 183 is of the anode electrode 180 (¶ 88), therefore the layer 183 is an anode.
	However, the combination of Han and Cho does not explicitly disclose the middle layer or the upper layer further includes a layer including titanium 30nitride (TiN).
Shimomura teaches an anode can be formed of ITO or TiN (¶ 90).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han and Cho such that one of the anode layers (i.e., upper layer) is formed of TiN as taught by Shimomura for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), specifically a suitable and well-known material for anode electrode in an OLED display.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 5 and 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the 
	Claim 5 would be allowable, because claim 5 includes previously-indicated allowable subject matter of claim 5 as set forth under line item number 6 in the 12-08-20 OA.
	Claim 8 would be allowable, because claim 8 includes previously-indicated allowable subject matter of claim 8 as set forth under line item number 7 in the 12-08-20 OA.
	Claims 9-13 would be allowable, because they depend from the allowable claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895               

/JAY C CHANG/Primary Examiner, Art Unit 2895